DETAILED ACTION
Information Disclosure Statement
The information disclosure statement submitted on 07/10/2020 has been considered by the Examiner and made of record in the application file.

Claim Objections
Claims 11 and 20 objected to because of the following informalities:  The claims should end with a “.”.  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent 10,733,714 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are a broader version of the patented claims.  For example, claim 1 of the present application discloses “receiving a video with one or more first frames having a first resolution; generating one or more warped frames from the first frames based on a first type of motion compensation; generating one or more second frames having a second resolution, wherein the second resolution is of 
Nonetheless, the removal of these limitations of the present application made the present claims a broader version of the patented claims.  Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before (In re Karlson (CCPA) 136 USPQ 184 (1963)), the claims of the present application are not patentably distinct from the patented claims.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
In claims 11-20, the claim elements:
“a first/second resolution compensation device configured to generate…learn…train…apply…identify”
“multi-image spatial super resolution (SR) device configured to generate…use…learn…apply…perform”
“first resolution compensation circuit”, “multi-image spatial super resolution (SR) device” and “second resolution compensation circuit” coupled with functional language as underlined in the above claim elements without reciting sufficient structure to achieve the function. Furthermore, the non-structural term is not preceded by a structural modifier. Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 11-20 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification and drawings shows that the following appears to be the corresponding structure described in the specification of the instant application publication for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:  figure 8 and paragraphs 55-60
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-5, 11 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanaev (US 9,230,303 B2) in view of Paluri (US 9,754,351 B2)

Consider claims 1 and 11, Kanaev discloses a method, comprising: 
[claim 11: a receiver (col. 8, lines 52-58), first resolution compensation device (col. 8, lines 52-58) and a multi-image spatial super resolution device (col. 8, lines 52-58)]
receiving a video with a first plurality of frames having a first resolution; (col. 2, lines 20-32; image resolution enhancement to real life video sequences)
generating a plurality of warped frames from the first plurality of frames based on a first type of motion compensation; (abstract; A forward warping operator provide motion compensation between the frames.)
generating a second plurality of frames having a second resolution, wherein the second resolution is of higher resolution than the first resolution, wherein each of the second plurality of frames having the second resolution (col. 4, lines 33-50; Super-resolution reconstruction is an inverse problem the goal of which is to recreate a higher resolution image from the sequence of low resolution images.) is derived from a subset of the plurality of warped frames (see formula 2, where Wn is the warping matrix that described scene motion) 
Kanaev fails to disclose a convolutional network. 
In related art, Paluri discloses a convolutional network.  (abstract; obtain a set of video frames at a first resolution.  Process the set of video frames using a convolutional neural network to output one or more signals, the convolutional neural network including (i) a set of two-dimensional convolutional layers and (ii) a set of three-dimensional convolutional layers, wherein the processing causes the set of video frames to be reduced to a second resolution.  Process the one or more signals using a set of three-dimensional de-convolutional layers of the convolutional neural network.  Obtain one or more outputs corresponding to the set of video frames from the convolutional neural network.)
Therefore, it would have been obvious to one or more skill in the art before the effective filing date to incorporate the CNN network of Paluri into the video super resolution of Kanaev to effectively to be trained and utilized to perform feature recognition, optical flow and/or depth recognition.  

Consider claims 4 and 14, Kanaev, as modified by Paluri, discloses the claimed invention wherein a second resolution comprises using a deep CNN wherein the layers deploy a 3D convolutional operator.  (Paluri: abstract)

Consider claims 5 and 15, Kanaev, as modified by Paluri, discloses the claimed invention wherein generating one or more third frames having the second resolution based on a (abstract; A forward warping operator and a backward warping operator can be generated between the reference frame and each of the one or more associated frames in a warping module. The forward warping operator and the backward warping operator provide motion compensation between the frames.)

Allowable Subject Matter
Claims 2-3, 6-10, 12-13 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Relevant Prior Art Directed to State of Art
Kobayashi (US 2018/0144485 A1) is relevant prior art not applied in the rejection(s) above.  Kobayashi discloses a method of calculating an optical flow as a set of motion vectors of the respective pixels using pyramid processing generally inputs an optical flow at a level at which the resolution is low and calculates an optical flow at a level of interest.

Examiner Notes
The Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the Applicant fully considers the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or as disclosed by the Examiner. 

Conclusion
faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Bobbak Safaipour whose telephone number is (571) 270-1092. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Ed Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.


/BOBBAK SAFAIPOUR/
Primary Examiner, Art Unit 2665